 Case 2:19-cv-10301-TGB-EAS ECF No. 1 filed 01/30/19           PageID.1    Page 1 of 6



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


SARA ROWE,

                      Plaintiff,                       Case No.
v.
                                                       Hon.
RLM GLOBAL SERVICES, INC.,
and LINDA MORTZ

            Defendants.
GOLD STAR LAW, P.C.
Caitlin E. Malhiot (P76606)
Maia Johnson Braun (P40533)
Attorneys for Plaintiff
2701 Troy Center Dr., Ste. 400
Troy, Michigan 48084
(248) 275-5200
cmalhiot@goldstarlaw.com
mjohnson@goldstarlaw.com


                                     COMPLAINT

          Plaintiff, Sara Rowe, through her attorneys, Gold Star Law, P.C., for her

complaint state:

                     PARTIES, JURISDICTION and VENUE

     1.      Plaintiff Sara Rowe is an individual who resides in Westland, Michigan.

     2.      Defendant RLM Global Services, Inc. (“RLM Global”) is a Michigan

Profit corporation with its place of business in Farmington Hills, Michigan.
 Case 2:19-cv-10301-TGB-EAS ECF No. 1 filed 01/30/19         PageID.2    Page 2 of 6



   3.    Defendant Linda Mortz (“Mortz”) is an individual regularly conducting

business in Farmington Hills, Michigan.

   4.    This action arises under the Fair Labor Standards Act of 1938 (“FSLA”)

29 U.S.C. 201, et seq., and the Michigan Workforce Opportunity Wage Act of

2014 (“WOWA”) and jurisdiction of this Court in invoked pursuant to 28 U.S.C.

1331 and 28 U.S.C. 1367(b).

   5.    Defendants reside within this judicial district and the claims asserted in

the actions arose within the district. Venue is proper in this Court pursuant to 28

U.S.C. 1391 (b).

                           FACTUAL ALLEGATIONS

   6.    Defendant RLM Global Services Inc. owns and operates a business as

HVAC service contractors.

   7.    Defendant Mortz is the resident agent, president, director, and a

shareholder for RLM Global. Upon information and belief, Mortz is involved in

managing RLM Global's business operations and setting its compensation policies.

   8.    Plaintiff began working for Defendants as a “Coordinator” in 2013 and

continued in that position until December 2018.

   9.    Defendants paid Plaintiff at a rate of $18.00 per hour for 40 hours per

week.
 Case 2:19-cv-10301-TGB-EAS ECF No. 1 filed 01/30/19        PageID.3    Page 3 of 6



   10.   In addition to working during business hours, Plaintiff was frequently on

call, and asked to work during an unpaid lunch break. On average, Plaintiff spent

several hours per week performing such work;

   11.   Defendants did not compensate Plaintiff for performing on call work or

working during unpaid lunch breaks.

   12.   Defendants were, or should have been, aware that Plaintiff was working

these uncompensated hours. Defendants specifically directed Plaintiff to perform

such work.

   13.   Plaintiff complained to management about the extra hours she worked

performing on call duties. Additionally, Plaintiff was also expected to be available

to perform on call duties during her unpaid lunch break.

   14.   Defendants were required to compensate Plaintiff at 1 ½ her regular rate

of pay for hours worked in excess of 40 hours per week. Defendants did not

compensate Plaintiff at 1 ½ times her rate of pay for hours worked in excess of 40

hours per week. Defendants did not compensate Plaintiff at all for any hours

worked in excess of 40 hours per week.

   15.   Plaintiff was not, at any time during her employment, exempt from the

overtime pay requirements of the FLSA or WOWA.

   16.   All hours worked by the Plaintiff, including overtime hours, were worked

at the direction and with sufferance of Defendants.
 Case 2:19-cv-10301-TGB-EAS ECF No. 1 filed 01/30/19          PageID.4    Page 4 of 6



   17.     Defendants’ failure to pay overtime is in violation of the FLSA and

WOWA was willful, with knowledge, or with reckless disregard for the statutory

overtime requirements.

                          COUNT I – VIOLATION OF THE

                       FAIR LABOR STANDARDS ACT OF 1938

   18.     Plaintiff incorporates the foregoing allegations of this Complaint as if

fully stated herein.

   19.     Defendants are “employers” within the coverage of the FLSA. 29 U.S.C.

203 (d).

   20.     Plaintiff is an “employee” within the coverage of the FLSA. 29 U.S.C.

203(e).

   21.     Plaintiff is an “employee” engaged in “commerce” as defined by the

FLSA. 29 U.S.C. 203 (b).

   22.     Defendants are an “enterprise engaged in commerce” as defined by the

FLSA. 29 U.S.C. 203 (s).

   23.     Defendants had revenue in excess of $500,000 per year during the time of

the Plaintiff’s employment with Defendant. 29 U.S.C. 203(s).

   24.     Pursuant to Section 207 of the FLSA, Defendants were required to pay

Plaintiff at least 1 ½ times her regular rate of pay for hours worked in excess of 40

per week.
 Case 2:19-cv-10301-TGB-EAS ECF No. 1 filed 01/30/19         PageID.5    Page 5 of 6



   25.   Defendants violated Section 207 of the FLSA by failing to pay Plaintiff 1

½ half times her regular rate of pay for hours worked in excess of 40 per week.

   26.   Pursuant to Section 207 of the FLSA, Defendants are liable to Plaintiff

for unpaid overtime compensation, plus an additional equal amount as liquidated

damages, together with her cost and reasonable attorney fees incurred herein, and

such other relief as this Court deems just and equitable.

     COUNT II – VIOLATION OF THE WORKFORCE OPPORTUNITY

                                   WAGE ACT.

   27.   Plaintiff incorporates the allegations in the foregoing paragraphs of this

Complaint as if fully stated herein.

   28.   Plaintiff is an “employee” within the coverage of WOWA.

   29.   Defendants are “employers” within the coverage of WOWA.

   30.   Pursuant to the WOWA, Defendants are required to pay Plaintiff at a rate

of 1 ½ times her regular rate of pay for all hours worked in excess of 40 hours per

week.

   31.   Defendants failed to pay Plaintiff at least 1 ½ times her regular rate of

pay for all hours worked in excess of 40 hours per week, in violation of Section4a

of the WOWA.

   32.   Pursuant to Section 9 of the WOWA, an employer who violates the

WOWA is liable to the employee for the difference between the amount paid to the
 Case 2:19-cv-10301-TGB-EAS ECF No. 1 filed 01/30/19           PageID.6    Page 6 of 6



employee and the amount that, but for the violation, would have been paid, plus an

additional equal amount as liquidated damages and reasonable attorney fees.

   WHEREFORE, Plaintiff respectfully requests that this Court enter judgement

against Defendants, jointly and severally, in an amount to be determined at trial,

together with her cost and reasonable attorney fees incurred herein, and such other

relief as this Court deems just and equitable.



                                                 Respectfully submitted,

                                                 GOLD STAR LAW, P.C.

                                                  /s/ Caitlin E. Malhiot

                                                 Caitlin E. Malhiot (P76606)
                                                 David A. Hardesty (P38609)
                                                 Attorneys for Plaintiffs
                                                 2701 Troy Center Dr., Ste. 400
                                                 Troy, Michigan 48084
                                                 (248) 275-5200
                                                 cmalhiot@goldstarlaw.com
                                                 dhardesty@goldstarlaw.com
Dated: January 30, 2019
